IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,545-01


                    EX PARTE RONALD GENE GRIZZLE JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. F48507-A IN THE 249TH DISTRICT COURT
                             FROM JOHNSON COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated sexual assault of a child, two counts of indecency with a child by contact, and two counts

of indecency with a child by exposure. Applicant was sentenced to sixty years’ imprisonment in the

aggravated sexual assault of a child charge, ten years’ imprisonment in the indecency by contact

counts, and to five years’ imprisonment, probated for ten years, in the indecency by exposure counts.

His convictions were affirmed on appeal. Grizzle v. State, No. 10-14-00204-CR (Tex. App.—Waco
                                                                                              2

Jan. 15, 2015) (not designated for publication).

       Applicant raises five grounds challenging his convictions. After an independent review of

the record, we deny relief as to Counts 1, 2, and 3. Applicant’s punishment in Counts 4 and 5 is

probated, so the challenges to those counts are dismissed. TEX . CODE CRIM . PROC. Art. 11.072.




Filed: September 19, 2018
Do not publish